COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


BILLY H. VANCE
                                                MEMORANDUM OPINION *
v.   Record No. 2604-94-3                           PER CURIAM
                                                   JUNE 27, 1995
KEEN MOUNTAIN CORRECTIONAL CENTER


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION

             (John M. Heuser; John A. Martin; Browning & Sharp, on
             brief), for appellant.
             (James S. Gilmore, III, Attorney General; James W.
             Osborne, Assistant Attorney General, on brief), for
             appellee.



     Billy H. Vance contends that the Workers' Compensation

Commission erred in finding that he failed to prove that he was

unable to return to his pre-injury work due to a psychiatric

condition causally related to his March 11, 1991 compensable

injury by accident.    Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      Rule

5A:27.
     "[I]t is fundamental that a finding of fact made by the

Commission is conclusive and binding upon this court on review.

A question raised by conflicting medical opinion is a question of

fact."     Commonwealth v. Powell, 2 Va. App. 712, 714, 347 S.E.2d
532, 533 (1986).    In cases of conflicting medical evidence,
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
"[t]he general rule is that when an attending physician is

positive in his diagnosis . . . , great weight will be given by

the courts to his opinion."    McPeek v. P.W. & W. Coal Co., 210
Va. 185, 188, 169 S.E.2d 443, 445 (1969).

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground

of change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Unless we can say as a matter of law that Vance's

evidence sustained his burden of proof, the commission's findings

are binding and conclusive upon us.    Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission accepted the opinion of Dr. Glenn Freeman,

the treating physician, who opined that Vance could not have

"injured his psyche as a result of a fall onto his buttock and

knee."   Dr. Freeman did not believe that Vance suffered any

significant psychological stress as a result of the

rehabilitation he was undergoing for his compensable injuries.

Dr. Freeman stated that any psychological problems that Vance was

experiencing were not causally related to his compensable injury

by accident.   The commission rejected the contrary opinion of Dr.

Morgan E. Scott, a psychiatrist who examined Vance at the



                                  2
employer's request.   Two additional psychiatrists who examined

Vance, Drs. Stephen Fulmer and David Forester, did not render an

opinion concerning causation.   Dr. Freeman's opinion constitutes

credible evidence to support the commission's decision.    "The

fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."   Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).
     Accordingly, we cannot say as a matter of law that Vance's

evidence sustained his burden of proof.    Therefore, the decision

is affirmed.

                                               Affirmed.




                                 3